Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 8-12, 14, 16-17, 20-23, 26-27 and 32 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Morimoto et al. (US Patent No. 10845604 B2 and Morimoto hereinafter)
Regarding Claim 1, Morimoto discloses (figs.1-15) a head-mounted display comprising: a front including a display (4) having a top, a bottom, a first side, and a second side opposite the first side; a back including a rear actuator (65); a first lateral member (61) pivotably coupled to the first side of the display at a first end of the first lateral member and extending between the front of the head- mounted display and the back of the head-mounted display, the first lateral member including a second end operably engaged with the rear actuator to adjust a length of the first lateral member; and a second lateral member (62) pivotably coupled to the second side of the display at 


    PNG
    media_image1.png
    752
    684
    media_image1.png
    Greyscale

a first end of the second lateral member and extending between the front of the head-mounted display and the back of the head-mounted display, the second lateral member including a second end operably engaged with the rear actuator to adjust a length of the second lateral member (col 8, lines 20-45).

Regarding Claim 3, Morimoto discloses the head-mounted display of claim 1, wherein: actuating the rear actuator in a first direction (Y) increases a gap distance interposed between the front of the head-mounted display and the back of the head-mounted display; and actuating the rear actuator in a second direction (Z) decreases the gap distance interposed between the front of the head-mounted display and the back of the head-mounted display.  
 
Regarding Claim 5, Morimoto discloses the head-mounted display of claim 1, wherein the back of the head-mounted display further includes a housing (6), and wherein the rear actuator is coupled to the housing, the head-mounted display further comprising a harness (35) pivotably coupled to the housing.  

Regarding Claim 8, Morimoto discloses (figs.1-15) a head-mounted display comprising: a front including a display (4) having a top, a bottom, a first side, and a second side opposite the first side; a back including a rotatable actuator (65); a first lateral member (61) extending between the front and the back, the first lateral member including a first end pivotably coupled to the first side of the display and a second end operably coupled to the rotatable actuator, the first lateral member being adjustable in length via an actuation of  the rotatable actuator; and a  second lateral member (62) extending between the front and the back, the second lateral member including a first end 

    PNG
    media_image2.png
    752
    684
    media_image2.png
    Greyscale
pivotably coupled to the second side of the display and a second end operably coupled to the rotatable actuator, the second lateral member being adjustable in length via the actuation of the rotatable actuator (col 8, lines 20-45).  

Regarding Claim 9, Morimoto discloses (figs.1-3) the head-mounted display of claim 8, wherein: the first lateral member is disposed along a first side of the head-mounted display; and the  second lateral member is disposed along a second side of the head- mounted display, the second side of the head-mounted display being opposite the first side of the head-mounted display (see annotated fig. above).  

Regarding Claim 10, Morimoto discloses (figs.1-15) the head-mounted display of claim 8, wherein at least one of: the first lateral member includes first adjustable elements (66) extending along a portion of a length of the first lateral member, the first adjustable elements being operable to engage the rotatable actuator; or the second lateral member includes second adjustable elements (66) extending along a portion of a length of the  second lateral member, the second adjustable elements being operable to engage the rotatable actuator (col 8 ,lines 50-55).  

Regarding Claim 11, Morimoto discloses (figs.1-15) the head-mounted display of claim 10, wherein at least one of the first adjustable elements or the second adjustable elements, comprise at least one of slots, notches, tabs, slits, or teeth (slot, fig.5).  

Regarding Claim 12, Morimoto discloses (figs.1-15) the head-mounted display of claim 8, further comprising a top member (7) extending between the front and the back, and wherein the top member is adjustable in length.   

Regarding Claim 14, Morimoto discloses (figs.1-15) the head-mounted display of claim 12, wherein: the top member includes a first end (732) coupled to the top of the display.  

Regarding Claim 16, Morimoto discloses (figs.1-15) the head-mounted display of claim 12, further comprising a pad (51) coupled to the top member.  

Regarding Claim 17, Morimoto discloses (figs.1-15) the head-mounted display of claim 8, further comprising: a strut (62) extending from the back, the strut having a first end pivotably coupled to the back and a second end (fig.3); and a harness (64) pivotably coupled to the second end of the strut.  

Regarding Claim 20, Morimoto discloses (figs.1-15) a wearable display comprising: a front; a back; a display (4) disposed on the front, the display having a top, a bottom, a first side, and a second side opposite the first side; an actuator (65) disposed on the back; a first lateral member (61) extending from the front towards the back, wherein a first end of the first lateral member is pivotably coupled to the first side of the display, and wherein a second end of the first lateral member is engaged with the actuator; and a  second lateral member (62) extending from the front towards the back, wherein a first end of the second lateral member is pivotably coupled to the second side of the display, and wherein a second end of the second lateral member is engaged with the actuator (see annotated fig below).  




    PNG
    media_image1.png
    752
    684
    media_image1.png
    Greyscale


Regarding Claim 21, Morimoto discloses (figs.1-15) the wearable display of claim 20, wherein: the actuator is engaged with the first lateral member along a portion of a length of the first lateral member; and the actuator is engaged with the second lateral member along a portion of a length of the second lateral member (col 8, lines 20-40).    

Regarding Claim 22, Morimoto discloses (figs.1-15) the wearable display of claim 20, wherein: the actuator is actuatable to engage with the first lateral member at different positions along a length of the first lateral member; and the actuator is actuatable to engage with the second lateral member at different positions along a length of the second lateral member (col 8, lines 20-40).  

Regarding Claim 23, Morimoto discloses (figs.1-15) the wearable display of claim 20, wherein: the wearable display is configured to increase a gap distance between the front and the back via actuating the actuator in a first direction (Y, fig.2); and the wearable display is configured to decrease the gap distance between the front and the back via actuating the actuator in a second direction (Z).

Regarding Claim 26, Morimoto discloses (figs.1-15) the wearable display of claim 20, further comprising a top member (7) extending between the front and the back, the top member being adjustable in length.

Regarding Claim 27, Morimoto discloses (figs.1-15) the wearable display of claim 20, further comprising: a housing (6) disposed at the back; a strut (62) pivotably coupled to the housing and extending from the housing; and a support pivotably coupled to the strut, the support being configured to engage a head of a user when the wearable display is worn by the user (fig.3).

Regarding Claim 32, Morimoto discloses (figs.1-15) the head-mounted display of claim 1, further comprising a top member (7) extending between the front and the back, the top member being adjustable in length.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al in view of Bassett et al (US Patent No.5321416 A and Bassett hereinafter)
Regarding Claim 2, Morimoto discloses the head-mounted display of claim 1. Morimoto does not explicitly wherein the rear actuator comprises a rotatable knob having gears, and wherein: the gears of the rear actuator are operable to engage one or more slots extending along a portion of the length of the first lateral member; and the gears of the rear actuator are operable to engage one or more slots extending along a portion of the length of the second lateral member. However, Bassett teaches (fig.3) wherein the rear actuator comprises a rotatable knob having gears (83), and wherein: the gears of the rear actuator are operable to engage one or more slots (77) extending along a portion of the length of the first lateral member; and the gears of the rear actuator are operable to engage one or more slots extending along a portion of the length of the second lateral member (fig.3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rear actuator comprises a rotatable knob having gears of Bassett to device of Morimoto in order to allow the user to adjust the display to be more comfortable.

Regarding Claim 24, Morimoto discloses the wearable display of claim 20.  Morimoto teaches comprises at least one of slots, notches, tabs, or teeth that operably engage with the actuator; or the second lateral member comprises at least one of slots, notches, tabs, or teeth that operably engage with the actuator (fig.5). Morimoto does not explicitly disclose wherein at least one of: the actuator comprises a rotatable knob. However, Bassett teaches (fig.3) wherein at least one of: the actuator comprises a rotatable knob (90). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the rear actuator comprises a rotatable knob having gears of Bassett to device of Morimoto in order to provide an adjusting mechanism allow the user to adjust the display to be more comfortable.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al in view of Guo et al (US Patent No. 9964770 B2 and Guo hereinafter)
Regarding Claim 7, Morimoto discloses the head-mounted display of claim 1. Morimoto does not explicitly a flexible printed circuit (FPC) extending from the front to the back. However, Guo teaches (fig.1) a flexible printed circuit (FPC) (40) extending from the front to the back. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flexible printed circuit (FPC) extending from the front to the back of Guo to device of Morimoto in order to provide connection to the audio and video.

Regarding Claim 19, Morimoto discloses the head-mounted display of claim 8. Morimoto does not explicitly a flexible printed circuit (FPC) extending from the front to the back. However, Guo teaches (fig.1) a flexible printed circuit (FPC) (40) extending from the front to the back. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine a flexible printed circuit (FPC) extending from the front to the back of Guo to device of Morimoto in order to provide connection to the audio and video.


Allowable Subject Matter
Claims 6, 18, 28-31 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7-12, 14, 16-17, 19-24, 26-27 and 32 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841